         Case 5:19-cv-00338-PRW Document 1 Filed 04/15/19 Page 1 of 7



                    IN THE UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF OKLAHOMA

(1) MID-SOUTH IRON WORKERS WELFARE                    )
PLAN; (2) IRON WORKERS MID SOUTH                      )
PENSION FUND; (3) OKLAHOMA IRON                       )
WORKERS' DIRECT CONTRIBUTION PLAN                     )
AND TRUST; (4) OKLAHOMA IRON WORKERS'                 )
APPRENTICESHIP & TRAINING FUND LOCALS                 )
48 and 584;                                           )
                                                      )
                                 Plaintiffs,          )
                                                      )
v.                                                    )             CIV-19-338-R
                                                          Case No. ______________
                                                      )
(1) SOUTHERN STEEL AND CONSTRUCTION,                  )
LLC,                                                  )
                                                      )
                                 Defendant.           )

                                    COMPLAINT

      Come now Plaintiffs, the Mid-South Iron Workers Welfare Plan (hereinafter referred

to as the “Welfare Plan”), the Iron Workers Mid South Pension Fund (hereinafter referred

to as the “Pension Fund”), the Oklahoma Iron Workers' Direct Contribution Plan and Trust

(hereinafter referred to as the “Direct Contribution Plan”), Oklahoma Iron Workers

Apprenticeship & Training Funds Locals 48 and 584 (hereinafter referred to as the

“Apprenticeship Fund”) (collectively, hereinafter referred to as “Plaintiffs”), through

undersigned counsel, assert their Complaint against Defendant Southern Steel and

Construction, LLC, as follows:
            Case 5:19-cv-00338-PRW Document 1 Filed 04/15/19 Page 2 of 7



                              JURISDICTION AND VENUE

       1.      This is an action brought pursuant to §§ 502 and 515 of the Employee

Retirement Income Security Act of 1974 ("ERISA"), as amended, 29 U.S.C. §§ 1132 and

1145, and § 301 of the Labor Management Relations Act, 29 U.S.C. § 185.

       2.      Jurisdiction and venue are conferred on this Court by 28 U.S.C. § 1331 and 29

U.S.C. §§ 185(a), 1132(a),(e), and (f).

                                          PARTIES

       3.      Plaintiff, Welfare Plan, is an "employee welfare benefit plan" as defined in

§ 3(1) of ERISA, as amended, 29 U.S.C. § 1002(1), established by the Iron Workers and

employers in an industry affecting commerce, whose employees are members of that union,

for the purposes of providing medical benefits to the employees. The Welfare Plan is

authorized to sue in its own name by § 502(d)(1) of ERISA, 29 U.S.C. § 1132(d)(1). The

Welfare Plan is administered in Oklahoma City, Oklahoma.

       4.      Plaintiff, Iron Workers Mid-South Pension Fund, is an “employee benefit

pension plan” defined in § 3(2)(A)(i) of ERISA, as amended, 29 U.S.C. § 1002(2)(A)(i),

established by the Iron Workers and employers in an industry affecting commerce, whose

employees are members of that union, for the purposes of providing retirement income to the

employees. The Pension Fund is authorized to sue in its own name by § 502(d)(1) of ERISA,

29 U.S.C. § 1132(d)(1). The Pension Fund is administered in Metairie, Louisiana and is

located at 2450 Severn Avenue, Suite 517, Metairie, Louisiana 70001.

       5.      Plaintiff, Direct Contribution Plan & Trust, is a defined contribution plan as

                                              2
             Case 5:19-cv-00338-PRW Document 1 Filed 04/15/19 Page 3 of 7



defined in ERISA, established by the Iron Workers and employers in an industry affecting

commerce, whose employees are members of that union, for the purposes of providing

benefits to the employees. The Direct Contribution Plan is authorized to sue in its own name

by § 502(d)(1) of ERISA, 29 U.S.C. § 1132(d)(I). The Direct Contribution Plan is

administered in Oklahoma City, Oklahoma.

        6.      Plaintiff, Apprenticeship Funds are pooled funds as allowed by Section 302 of

the Labor Management Relations Act. 29 U.S.C. § 186. The Apprenticeship & Training

Funds are administered in Oklahoma City, Oklahoma.

        7.      Defendant, Southern Steel and Construction, LLC, is a Tennessee limited

liability company (hereinafter referred to as "the Contractor") and is a private employer. The

Contractor is party to a Collective Bargaining Agreement with the Iron Workers Locals 48

and 584. The Agreement binds the Contractor to the Agreements and Declarations of Trust

for the Welfare Plan, Direct Contribution Plan, Apprenticeship Fund and Pension Fund

which require the Contractor to submit monthly remittance reports and pay monthly

contributions to the Welfare Plan, the Direct Contribution Plan, the Apprenticeship Fund and

the Pension Fund. The Contractor transacts business in the State of Oklahoma. The

Contractor may be served by delivering a copy of the Complaint to its registered agent for

service of process, J. Warren Brock, 339 West Olive Avenue, Memphis, Tennessee 38106-

3907.



                               FIRST CAUSE OF ACTION

                                              3
            Case 5:19-cv-00338-PRW Document 1 Filed 04/15/19 Page 4 of 7



       8.      Plaintiffs hereby incorporate, by reference, paragraphs 1 through 7, inclusive.

       9.      Plaintiffs require contributing employers to file monthly remittance reports.

The employers calculate the contributions they owe to the Plaintiffs from these reports and

are required to remit said amounts with their reports.

       10.     The Contractor has failed to submit monthly contributions and/or remittance

reports as required by the Collective Bargaining Agreement.

       11.     The Plaintiffs are authorized and empowered under the Trust Agreement and

duly adopted rules and regulations to conduct an audit, including to examine and copy the

payroll books and records of any contributing employer to determine whether the employer

is accurately complying with the contribution obligations established under the Collective

Bargaining Agreement.

       12.     Plaintiffs are entitled to the unpaid contributions under §§ 502 and 515 of

ERISA, 29 U.S.C. §§ 1132 and 1145 and § 301 of the Labor Management Relations Act, 29

U.S.C. § 185. In addition to the unpaid contributions, Plaintiffs are entitled to the following,

pursuant to § 502(g)(2) of ERISA, 29 U.S.C. § 1132(g)(2):

       (a)     Interest on the unpaid contributions;

       (b)     Liquidated damages;

       (c)     Reasonable attorneys’ fees and costs of litigation; and

       (d)     Any other legal or equitable relief this court deems appropriate.



       13.     Plaintiffs are also entitled to recover all costs incurred in exacting compliance

                                               4
          Case 5:19-cv-00338-PRW Document 1 Filed 04/15/19 Page 5 of 7



with the applicable agreements in procuring an audit of the employer's payroll records, costs

include cost of the actual audit and attorneys' fees and costs, and any additional costs of

litigation.

       14.    Plaintiffs advised the Contractor that it had failed to submit all contributions

due and owing and made amicable demand on the Contractor to submit to an audit of its

books and records.

       15.    The Contractor has violated its obligations to Plaintiffs under applicable law

by refusing to satisfy their request to promptly remit all delinquent remittance reports and

contributions. Due to the described refusal and breach of agreement by the Contractor,

Plaintiffs are unable to determine the benefits accrued by employees of such who have

worked and are now working in covered employment with the employer.

       16.    Plaintiffs are without an adequate remedy at law and will suffer immediate,

continuing and irreparable injury, loss and damage unless the Contractor is ordered to

specifically perform all of its obligations owed to them and is restrained from continuing to

refuse to perform.

       WHEREFORE, Plaintiffs request judgment against Contractor as follows: (a) an order

compelling Contractor to submit to an audit by Plaintiffs’ auditors for the period January

2015 through the present; (b) a judgment for all contributions found to be due Plaintiffs

together with interest and liquidated damages; (c) Plaintiffs be awarded their reasonable

attorneys’ fees and costs as provided in Section 502(g)(2) of the ERISA, 29 U.S.C.

§ 1132(g)(2); and (d) for such further relief as is deemed just and equitable.

                                              5
         Case 5:19-cv-00338-PRW Document 1 Filed 04/15/19 Page 6 of 7



                                           /s/ W. Brant Warrick
                                           Kelly F. Monaghan
                                           Bar Number: 11681
                                           W. Brant Warrick
                                           Bar Number: 30967
                                           Attorney for Plaintiffs
                                           HOLLOWAY•MONAGHAN•KING
                                           4111 South Darlington, Suite 900
                                           Tulsa, Oklahoma 74135
                                           (918) 627-6202
                                           Fax (918) 627-6265
                                           kmonaghan@hmkoklaw.com
                                           bwarrick@hmkoklaw.com

                             CERTIFICATE OF SERVICE

       I hereby certify that on April, _____, 2019, I electronically transmitted the forgoing
document to the Clerk of Court using the ECF System for filing and transmittal of a Notice
of Electronic Filing to the following ECF registrants:

       None

       I hereby certify that on April _____, 2019, I served the foregoing document by:

              [X]    U.S. Postal Service
              [ ]    Courier Service
              [ ]    In-Person-Delivery
              [ ]    E-Mail

on the following, who are not registered participants of the ECF System:

       Secretary of Labor
       S-2018 Frances Perkins Building
       200 Constitution Avenue, N.W.
       Washington, D.C. 20210

       Secretary of Treasury
       3330 Main Treasury Building
       Washington, D.C. 20220



                                             6
Case 5:19-cv-00338-PRW Document 1 Filed 04/15/19 Page 7 of 7



                           /s/ W. Brant Warrick
                           W. Brant Warrick




                             7
